Case 2:21-cv-00067-Z Document 69 Filed 07/06/21 Pagei1of2 PagelD 2499

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

AMARILLO DIVISION
THE STATE OF TEXAS, et al, §
Plaintiffs, ;
v. 2:21-CV-067-Z
JOSEPH R. BIDEN, JR. et al.,
Defendants. ;
ORDER

After receiving the parties’ joint statement (ECF No. 68), the Court sets this case for a
consolidated Rule 65 hearing to begin on Thursday, July 22, 2021 at 10:00am in the First Floor
Courtroom of the J. Marvin Jones Federal Building and Mary Lou Robinson United States
Courthouse at 205 E. Fifth St., Amarillo, Texas 79101.

To accommodate this date, the Court sets an expedited briefing schedule for Defendants’
pending Motion to Strike (ECF No. 62). Plaintiffs’ Response is due Friday, July 9. Defendants’
Reply is due Friday, July 16. The Court anticipates ruling on the pending Motion before the July
22 hearing.

Regarding the format of the hearing, the Court adopts the parties’ following proposal for
the sequence of argument: (1) one-and-a-half hours for Plaintiffs’ opening presentation; (2) two
hours for Defendants’ presentation; and (3) half an hour for Plaintiffs’ rebuttal presentation.
Additionally, the Court approves the parties’ agreement to admit evidentiary materials without a
sponsoring witness. The Court recognizes this agreement does not waive any argument certain
evidence should be given no weight or waive the parties’ ability to raise individual objections to

specific documentary submissions at the hearing as appropriate.
Case 2:21-cv-00067-Z Document 69 Filed 07/06/21 Page 2of2 PagelD 2500

Additionally, the Amarillo Division had concerns about COVID-19 risks, and therefore
issued special orders and standing orders in accordance with CDC recommendations to protect the
health and safety of the public. Following these protocols, the Court has held hundreds of
sentencing hearings, jury trials, and other court proceedings in a safe manner. But due to the
inherent limitations, glitches, and changes technology imposes on a hearing, the Court will not
permit attorneys to appear virtually.

SO ORDERED.

July 6 , 2021. Mg gana!

MAY HEW J. KACSMARYK
ED STATES DISTRICT JUDGE
